DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim one lines 22-24, the limitation recited in the paragraph is unclear and Examiner suggests revisions
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malblanc (U.S. Patent No. 5,291,959).
Regarding claim 1, Malblanc discloses: An auxiliary drive device for a wheelchair (Malblanc: Abstract), comprising:
at least one electrically driven drive wheel (Malblanc: Figs. 1-5, element 13; driving wheels; col. 4, lines 1-3); and
a coupling mechanism (Malblanc: Figs. 3-4, element 16 locking means) for coupling the auxiliary drive device to a wheelchair (Malblanc: col. 4, lines 5-10); wherein
the coupling mechanism includes a movable locking element (Malblanc: Figs 3-4, element 21; hooks) which is movably supported in the coupling mechanism (Malblanc: col. 4, lines 20-23), wherein the movable locking element can be in a locking position in which it causes locking in a positive-locking manner so that the auxiliary drive device is coupled to the wheelchair (Malblanc: col. 4, lines 5-10), and
the locking element, by operation of a handle (Malblanc: Figs. 3-4, element 23; handle), can be moved in a release position in which uncoupling of the auxiliary drive device from the wheelchair is possible (Malblanc: col. 4, line 66 – col. 5, line 3),
wherein the locking element is designed such that, in a spring loaded manner (Malblanc: fig. 3-4, element 22; elastic members), it can close a coupling groove (Malblanc: Figs. 3-4, element 21, hooks; Examiner note: the coupling groove in Malblanc is the lower c shaped notch in the hook 21 that accepts rod 11) completely or at least partially (Malblanc: col. 4, lines 20-23) and that in the process of coupling it contacts in a spring loaded manner an element (Malblanc: Figs. 3-4, element 11; rods) to be held in a positive-locking manner for effecting the coupling (Malblanc: col. 4, lines 52-59),
wherein the coupling groove is arranged, with respect to the handle such that, when the auxiliary drive device is held by means of the handle, the coupling process is carried out by lowering the auxiliary drive device (Malblanc: Fig. 4; Examiner note: when in the ready to be coupled position of Fig. 4, the propulsion unit is lowered onto the castor wheel 27) wherein the element to be held in a positive-locking manner for effecting the coupling comprises a coupling pin (Malblanc: Figs. 3-4, element 11; rods) and enters, due to the lowering, into the coupling groove and the coupling process is completed when the coupling pin to be held in a positive-locking manner for effecting the coupling has come in abutment with a corresponding bottom of the coupling groove (Malblanc: col. 4, lines 39-51; col. 4, line 66 – col. 5, line 6; Examiner note: in order to being the coupling process the propulsion unit disclosed by Malblanc must be in the lowered position of Fig. 4), and
wherein the coupling pin and the coupling groove are designed such that in case of a coupling of the auxiliary drive device with the wheelchair safe to operate a tilting of the wheelchair is possible (Malblanc: col. 4, lines 60-65).
Regarding claim 3, Malblanc discloses: the handle is connected to the locking element via a rocker (Malblanc: Figs. 3-4, col. 4, lines 20-34; Examiner note: handle 23 is connected to the groove in hooks 21 through the connection rods 26 and unlabeled pivot point in hooks 21).
Regarding claim 4, Malblanc discloses: operation of the handle which moves the locking element in the release position has the-a same direction of force as carrying the auxiliary drive device by the handle (Malblanc: figs. 3-4, col. 4, line 66 – col. 5, line 3; Examiner note: the text of the citation uses the word traction, however Examiner believes the word should read tension; this is also shown in figure 3, where upward lifting of the handle 23 would cause upward motion of connecting rod 26 and the right side of hook 21, causing downward motion of left side of hook 21, releasing pin 11).
Regarding claim 5, Malblanc discloses: the coupling mechanism can be in a coupling ready position in which the coupling element, in a spring loaded manner, closes a coupling groove completely or at least partially (Malblanc: col. 4, lines 20-23) and can be moved in the direction of unlocking the coupling groove via insertion of a coupling pin which is attached to the wheelchair into the coupling groove (Malblanc: col. 4, lines 43-59).
Regarding claim 6, Malblanc discloses: wherein in the coupling ready position a force applied to the handle does not cause a movement of the locking element (Malblanc: figs. 3-4, col. 4, line 66 – col. 5, line 3; Examiner note: when in the neutral or resting position provided by the elastic member 22, the hook 21 would only move if an upward force {relative to Fig. 3} was applied to handle 23. Therefore, under broadest reasonable interpretation, it is possible to apply a force to the handle 23 {e.g. a downward force} without causing movements of hooks 21).
Regarding claim 9, Malblanc discloses: herein drive functions of the electrically driven drive wheel can be controlled via an operating satellite (Malblanc: Fig. 2, element 39; manipulator) which can be attached to a wheelchair wherein the operating satellite preferably has a push control knob for controlling specifically ON and OFF functions ON and a rotational control ring for initiating drive and selection of a driving speed (Malblanc: col. 6, lines 1-13).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, it is known in the art to have detachable auxiliary drive units which have pivotable driven wheels (e.g. Kid et al. {U.S. Patent No. 7,117,967} or Coker {U.S. Patent No. 5,016,720}, however, the pivotable wheels are steerable by the user. Claim 8 has the limitation of a caster which is not steered by the user.).
Regarding claim 10, it is known in the art to provide auxiliary drive units what can use sensors to change speed passed on steering needs (e.g. Richter {U.S. Patent App. Pub. No. 20140262575}), however they do not do so based on a curve radius.
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.
Applicants arguments on page six regarding the lowering of the auxiliary drive devices are not persuasive. Malblanc discloses that the propulsion unit must be in a lowered position to attach I to the wheelchair, see Malblanc Figs. 3-4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            
/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611